DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Amendment
This action is in response to the remarks filed on 3/08/2021. The amendments filed on 3/08/2021 are entered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 34-35 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 34 recites the limitation "the biasing element" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.
Claims dependent on rejected claims are also rejected for indefiniteness. Therefore dependent claim 35 is also rejected. 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 21-23 and 28 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Chau et al. (U.S. Pub. No. 5779647) hereinafter Chau, in view of Eggers et al. (U.S. Pub. No. 20020019596) hereinafter Eggers, in view of Yoon (U.S. Pat. No. 5993470) hereinafter Yoon, in further view of Fogarty et al. (U.S. Pub. No. 20020059938) hereinafter Fogarty. 
Regarding claim 21, primary reference Chau teaches:
An apparatus wherein the apparatus exhibits a ready configuration and a relaxed configuration (abstract), and comprises: 
a handle having a second slot, a hollow interior, and a distal end (col 6, lines 29-48, slot 84 is considered to be the second slot as the projection 66 utilized with finger surface 62 (see “trigger arm” citation below) for movement of the cannula and the projection extending from within the handle housing hollow interior; as shown in figure 6, the handle is considered to be housing with a right housing 16 and left housing 14 forming a hollow interior for cannula and stylet components. This housing distal end is considered to be the end in which opening 24 of figure 6 is located); 

a stylet disposed within the cannula (col 3, lines 21-55, stylet 22 as described with respect to figure 6 and the second embodiment of col 6, lines 29-67, “components of the alternative biopsy instrument 10 shown in figure 6 are identified by the same reference numerals as used in figures 1-5”; col 7, lines 1-36); and 
an actuator having a trigger arm that extends through the second slot, the trigger arm configured for movement along the second slot (col 6, line 29 through col 7, cannula actuator 30 with a projection 66 as shown in figure 6 is considered to be the trigger arm that moves through the slot 84 of the cannula actuator and is operable as a “trigger arm” as claimed), the trigger arm operably connected to the cannula (col 6, line 29 through col 7, cannula actuator 30 is operably connected to the cannula for 
the actuator configured to retract the cannula into the handle without inducing movement of the stylet (col 5 through col 7 further describe the use of the moveable configurations for the stylet, and the second embodiment indicates that the first actuating sequence of the second embodiment is the same a described with the first embodiment (col 7, lines 3-8); specifically col 7, lines 5-7, “the cannula actuator is actuated first and independently of the stylet actuator” is considered to be a retraction of the cannula without inducing movement of the stylet. This corresponds to the actuation further described in the first embodiment col 6, lines 15-28, “the cannula 20 must be retracted prior to retraction of the stylet 22” which teaches to actuation retraction without movement of the stylet portion).
Primary reference Chau fails to teach:
a handle having a first slot
a cannula having a projection configured to selectively enter the first slot
However, the analogous art of Eggers of a medical instrument with a detachable cannula distal end (abstract) teaches:
a handle having a first slot (figure 2, “upwardly disposed slot 118 extending internally along an elongate receiving cavity 166 within housing 15” is considered to be a first slot located within the handle portion. [0119]; [0120]; [0128], “Assurance of a proper insertion of the disposable support housing 110 and its associated delivery cannula 22 is provided by the noted indexing pin 116 and elongate slot 118. To assure 
a cannula having a projection configured to selectively enter the first slot (figure 2, “At the rearward end of support housing 110 there is located an upstanding indexing pin 116 which, during installation of the disposable assembly, is slidably received within an upwardly disposed slot 118”; support housing 110 is connected to the cannula 22 as a single unit and thus the indexing pin 116 is considered to be a projection of the cannula configured to selectively enter the first slot as it is a detachable cannula system; [0119]; [0120]; [0128], “Assurance of a proper insertion of the disposable support housing 110 and its associated delivery cannula 22 is provided by the noted indexing pin 116 and elongate slot 118. To assure proper alignment, a red dot is positioned on the former component as well as above the aligning slot as shown at 252 in FIG. 8”; figure 8),
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the retractable cannula assembly of Chau to incorporate the attachable cannula based on a selective entry of a projection into a slot as taught by Eggers because the use of a projection indexing pin and elongate slot enables precise alignment of a detachable cannula with the housing and supportive attachment between the two components which is necessary for use of the device in precise surgical procedures (see also [0128]). 
Primary reference Chau further fails to teach:
the trigger arm operably connected to the projection

the trigger arm operably connected to the attachable cannula (col 4, lines 50-67, “medical instruments other than needles and catheters can be used”; universal handle 40 as shown in figure 1 includes a knob 78 and slot 74 which teach to the trigger arm and second slot of primary reference Chau and are operably connected to the retractable medical instrument; col 5, lines 10-15; col 6, lines 62-67, needle 42 is attached to the handle 40 with the jaws 96 and 98 as shown in figure 7, col 7, lines 1-15; col 9, lines 9-35, knob 78; col 11, lines 42-65; col 20, lines 51-67 and col 21, lines 1-14, “When jaws are provided for mounting the proximal end of a medical instrument, such as a cannula, bias springs, detent mechanisms, ring collars or any other suitable mechanisms can be used to draw and/or latch the jaws together around the medical instrument to hold or clamp the medical instrument while a second medical instrument, such as a needle disposed within a cannula, is retracted’” see col 7, line 15 through 60 including knob 78 within slot 74 operable for movement with the medical instrument and the tubular member 58)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the retractable cannula assembly of Chau and Eggers to incorporate the trigger arm operably connected to the cannula as taught by Yoon because sterilization or disposal of the entire unit after use significantly increases the cost of utilizing such instruments. By using a detachable cannula that is attached to a retraction mechanism of the housing, the device cost can be reduced (col 1, lines 57-67). While primary reference Chau teaches to a trigger arm and the Eggers 
Primary reference Chau further fails to teach:
An apparatus for implanting a localization wire wherein
a localization wire disposed within the cannula; and 
However, the analogous art of Fogarty of an improved tissue localizing device for fixedly yet removable marking a volume of tissue (abstract) teaches:
An apparatus for implanting a localization wire ([0026], a flexible wire affixed to the proximal end of the locator element is considered to be a form of localization wire; [0048], “the tissue locator element may be used as a tissue localization wire in which at least a portion of a tissue volume (which may or may not include a lesion) is penetrated to mark it for later excision.”; [0049]; [0211], pusher assembly 700 of figures 7A-7C (reproduced below) is considered to be the apparatus for implanting “locator element 200” which can be configured as the localization wire form) wherein
a localization wire disposed within the cannula ([0026], a flexible wire affixed to the proximal end of the locator element is considered to be a form of localization wire; [0048], “the tissue locator element may be used as a tissue localization wire in which at least a portion of a tissue volume (which may or may not include a lesion) is penetrated to mark it for later excision.”; [0049]; [0211], locator element 200 is configured as a localization wire as described in previously cited paragraphs; [0212]-[0218] describe the 

    PNG
    media_image1.png
    743
    597
    media_image1.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the retractable cannula assembly of Chau, Eggers, and Yoon to incorporate the localization element injector feature as taught by Fogarty because it provides a simple, safe, and reliable locator element deployment into the tissue of interest and enables the locator element to advance as a single unit without moving axially within the lumen ([0210]; [0218]). 

wherein the apparatus is self-contained (as shown in figure 6, the handle is considered to be housing with a right housing 16 and left housing 14 forming a hollow interior for cannula and stylet components; col 6, lines 29-67, the instrument 100 is a self-contained apparatus).
Regarding claim 23, the combined references of Chau, Eggers, Yoon, and Fogarty teach all of the limitations of claim 22. Primary reference Chau further teaches:
comprising a biasing element operatively connected to the actuator (col 6, lines 29-67, and col 7, lines 1-36, the cannula spring 188 is considered to be the biasing element connected to the cannula actuator).
Regarding claim 28, the combined references of Chau, Eggers, Yoon, and Fogarty teach all of the limitations of claim 21. Primary reference Chau further teaches:
comprising a biasing element operatively connected to the actuator (col 6, lines 29-67, and col 7, lines 1-36, the cannula spring 188 is considered to be the biasing element connected to the cannula actuator).
Claims 24-26 and 36-38 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Chau, in view of Eggers, in view of Yoon, in further view of Fogarty as applied to claims 21 or 23 above, and further in view of Hussman (U.S. Pat. No. 6135993) hereinafter Hussman. 
Regarding claim 24, the combined references of Chau, Eggers, Yoon, and Fogarty teach all of the limitations of claim 23. Primary reference Chau further fails to teach:

the anchor has a first barb and a second barb, wherein the first barb forms a first acute interior angle relative to the shaft, the second barb forms a second acute interior angle relative to the shaft, the first acute interior angle faces the localization wire proximal end, and the second acute interior angle faces the localization wire distal end
However, the analogous art of Hussman of an optical localization fiber for use with preoperative localization of soft tissue lesions (abstract) teaches:
wherein the localization wire has a localization wire proximal end, a localization wire distal end, a shaft and an anchor (figure 10, col 4, lines 61-67 and col 5, lines 1-2, include a proximal end and a distal end, the wire 146 is considered to be a shaft with the pincher hook tips considered to be the anchor), 
the anchor has a first barb and a second barb, wherein the first barb forms a first acute interior angle relative to the shaft, the second barb forms a second acute interior angle relative to the shaft (figure 10, col 4, lines 61-67 and col 5, lines 1-2, as shown in figure 10 reproduced and annotated below, the pincher hooks 132 and 134 form first and second barbs with acute angles relative to the shaft), the first acute interior angle faces the localization wire proximal end, and the second acute interior angle faces the localization wire distal end (figure 10, col 4, lines 61-67 and col 5, lines 1-2, as shown in figure 10 reproduced and annotated below, the pincher hooks 132 and 134 form first and second barbs with acute angles relative to the shaft and the acute angles face the proximal and distal ends as shown in the annotated figure below).
[AltContent: connector][AltContent: arrow][AltContent: arrow]
    PNG
    media_image2.png
    121
    500
    media_image2.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the retractable cannula assembly of Chau, Eggers, Yoon, and Fogarty to incorporate the anchor with first and second barbs as taught by Hussman because it enables better retention within tissue without displacement during use (col 2, lines 50-55).
Regarding claim 25, the combined references of Chau, Eggers, Yoon, Fogarty and Hussman teach all of the limitations of claim 24. Primary reference Chau further fails to teach:
wherein the first barb is radially offset from the second barb
However, the analogous art of Hussman of an optical localization fiber for use with preoperative localization of soft tissue lesions (abstract) teaches:
wherein the first barb is radially offset from the second barb (figure 10, col 4, lines 61-67 and col 5, lines 1-2, as shown in figure 10 reproduced and annotated below, the pincher hooks 132 and 134 form first and second barbs with acute angles relative to the shaft and are radially offset from each other on opposing radial sides of the wire).
[AltContent: arrow][AltContent: arrow]
    PNG
    media_image2.png
    121
    500
    media_image2.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the retractable cannula assembly of Chau, Eggers, Yoon, Fogarty, and Hussman to incorporate the radially offset barbs as taught by Hussman because it enables better retention within tissue without displacement during use (col 2, lines 50-55).
Regarding claim 26, the combined references of Chau, Eggers, Yoon, Fogarty, and Hussman teach all of the limitations of claim 25. Primary reference Chau further fails to teach:
wherein the localization wire is imageable
However, the analogous art of Fogarty of an improved tissue localizing device for fixedly yet removable marking a volume of tissue (abstract) teaches:
wherein the localization wire is imageable ([0169], “when the distal portion 220 is radiopaque”; [0272], “radiologist may view an x-ray image of the deployed locator elements”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined cannula localization implantation apparatus of Chau, Eggers, Yoon, Fogarty, and Hussman to incorporate the imageable localization wire as taught by Fogarty because it enables a surgeon to 
Regarding claim 36, the combined references of Chau, Eggers, Yoon, and Fogarty teach all of the limitations of claim 21. Primary reference Chau further fails to teach:
wherein the localization wire has an anchor, the anchor having a first barb and a second barb, wherein the first barb is radially offset from the second barb
However, the analogous art of Hussman of an optical localization fiber for use with preoperative localization of soft tissue lesions (abstract) teaches:
wherein the localization wire has an anchor, the anchor having a first barb and a second barb, wherein the first barb is radially offset from the second barb (figure 10, col 4, lines 61-67 and col 5, lines 1-2, as shown in figure 10 reproduced and annotated below, the pincher hooks 132 and 134 form first and second barbs with acute angles relative to the shaft and are radially offset from each other on opposing radial sides of the wire. The barbs form the anchor structure as claimed).
[AltContent: arrow][AltContent: arrow]
    PNG
    media_image2.png
    121
    500
    media_image2.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the retractable cannula assembly of Chau, Eggers, Yoon, and Fogarty to incorporate the radially offset barbs as taught by 
Regarding claim 37, the combined references of Chau, Eggers, Yoon, Fogarty, and Hussman teach all of the limitations of claim 36. Primary reference Chau further fails to teach:
wherein the first barb opposes the second barb
However, the analogous art of Hussman of an optical localization fiber for use with preoperative localization of soft tissue lesions (abstract) teaches:
wherein the first barb opposes the second barb (figure 10, col 4, lines 61-67 and col 5, lines 1-2, as shown in figure 10 reproduced and annotated below, the pincher hooks 132 and 134 form opposing barbs).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the retractable cannula assembly of Chau, Eggers, Yoon, Fogarty, and Hussman to incorporate the opposing barbs as taught by Hussman because it enables better retention within tissue without displacement during use (col 2, lines 50-55).
Regarding claim 38, the combined references of Chau, Eggers, Yoon, Fogarty, and Hussman teach all of the limitations of claim 37. Primary reference Chau further fails to teach: 
wherein the localization wire is imageable
However, the analogous art of Fogarty of an improved tissue localizing device for fixedly yet removable marking a volume of tissue (abstract) teaches:

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined cannula localization implantation apparatus of Chau, Eggers, Yoon, Fogarty, and Hussman to incorporate the imageable localization wire as taught by Fogarty because it enables a surgeon to visibly view the orientation of the elements when performing a surgical procedure with ease ([0272]). 
Claim 27 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Chau, in view of Eggers, in view of Yoon, in view of Fogarty, in further view of Hussman as applied to claim 26 above, and further in view of Mohammad M. B. B. S. (U.S. Pat. No. 6379337) hereinafter Mohammad. 
Regarding claim 27, the combined references of Chau, Eggers, Yoon, Fogarty, and Hussman teach all of the limitations of claim 26. Primary reference Chau further fails to teach: 
wherein in the ready configuration, the biasing element is compressed and the cannula extends from the distal end of the handle, and in the relaxed configuration, the biasing element is expanded and the cannula is proximally retracted into the hollow interior
However, the analogous art of Mohammad of a retractable needle device slideably positioned in a housing (abstract) teaches:

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined cannula localization implantation apparatus of Chau, Eggers, Yoon, Fogarty, and Hussman to incorporate the biasing element compression and expansion configuration as taught by Mohammad because it enables efficient retraction of the needle injector components that are exposed to blood and contaminants after use (col 9, lines 24-40). 
Claim 29 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Chau, in view of Eggers, in view of Yoon, in further view of Fogarty as applied to claim 28 above, and further in view of Spencer et al. (U.S. Pat. No. 5127916) hereinafter Spencer. 
Regarding claim 29, the combined references of Chau, Eggers, Yoon, and Fogarty teach all of the limitations of claim 28. Primary reference Chau further fails to teach:

However, the analogous art of Spencer of a localization needle assembly with barbs for anchoring the device in body tissue (abstract) teaches:
wherein the localization wire has an anchor having a first barb and a second barb (col 7, lines 24-65 and figure 12, the barb 13 and barb 36 are considered to be the first barb and second barb), 
wherein the first barb and the second barb are not arranged in sets (col 7, lines 24-65 and figure 12, the barb 13 and barb 36 are not arranged in sets as they are at different positions of the assembly), 
the first barb and second barb are radially unaligned (col 7, lines 24-65 and figure 12, the barb 13 and barb 36 are on opposite sides of the assembly and thus are radially unaligned).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined cannula localization implantation apparatus of Chau, Eggers, Yoon, and Fogarty to incorporate the first and second barbs configured as taught by Spencer because this arrangement minimizes lateral shifting of the structure when the same has been positioned and anchored within the body tissue (col 7, lines 24-65).
Claims 30-31 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Chau, in view of Eggers, in view of Yoon, in view of Fogarty, in further view of Spencer as applied to claim 29 above, and further in view of Hussman. 
Regarding claim 30, the combined references of Chau, Eggers, Yoon, Fogarty, and Spencer teach all of the limitations of claim 29. Primary reference Chau further fails to teach:
wherein the first barb opposes the second barb, wherein the first barb forms a first acute interior angle relative to a shaft of the localization wire, the second barb forms a second acute interior angle relative to the shaft, the first acute interior angle faces in a proximal direction, and the second acute interior angle faces in a distal direction
However, the analogous art of Hussman of an optical localization fiber for use with preoperative localization of soft tissue lesions (abstract) teaches:
wherein the first barb opposes the second barb (figure 10, col 4, lines 61-67 and col 5, lines 1-2, as shown in figure 10 reproduced and annotated below, the pincher hooks 132 and 134 form opposing barbs), 
wherein the first barb forms a first acute interior angle relative to a shaft of the localization wire, the second barb forms a second acute interior angle relative to the shaft (figure 10, col 4, lines 61-67 and col 5, lines 1-2, as shown in figure 10 reproduced and annotated below, the pincher hooks 132 and 134 form first and second barbs with acute angles relative to the shaft), 
the first acute interior angle faces in a proximal direction, and the second acute interior angle faces in a distal direction (figure 10, col 4, lines 61-67 and col 5, lines 1-2, as shown in figure 10 reproduced and annotated below, the pincher hooks 132 and 134 
[AltContent: connector][AltContent: arrow][AltContent: arrow]
    PNG
    media_image2.png
    121
    500
    media_image2.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the retractable cannula assembly of Chau, Eggers, Yoon, Fogarty, and Spencer to incorporate the anchor with first and second barbs as taught by Hussman because it enables better retention within tissue without displacement during use (col 2, lines 50-55).
Regarding claim 31, the combined references of Chau, Eggers, Yoon, Fogarty, Spencer, and Hussman teach all of the limitations of claim 30. Primary reference Chau further fails to teach:
wherein the localization wire is imageable
However, the analogous art of Fogarty of an improved tissue localizing device for fixedly yet removable marking a volume of tissue (abstract) teaches:
wherein the localization wire is imageable ([0169], “when the distal portion 220 is radiopaque”; [0272], “radiologist may view an x-ray image of the deployed locator elements”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined cannula localization implantation apparatus of Chau, Eggers, Yoon, Fogarty, Spencer, and Hussman to . 
Claim 32 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Chau, in view of Eggers, in view of Yoon, in view of Fogarty, in view of Spencer, in further view of Hussman as applied to claim 31 above, and further in view of Mohammad. 
Regarding claim 32, the combined references of Chau, Eggers, Yoon, Fogarty, Spencer, and Hussman teach all of the limitations of claim 31. Primary reference Chau further fails to teach:
wherein in the ready configuration, configuration comprises a compressed the biasing element is compressed, and in the relaxed configuration, configuration comprises an expanded the biasing element is expanded
However, the analogous art of Mohammad of a retractable needle device slideably positioned in a housing (abstract) teaches:
wherein in the ready configuration, configuration comprises a compressed the biasing element is compressed, and in the relaxed configuration, configuration comprises an expanded the biasing element is expanded (col 7, lines 42-67 and col 8, lines 1-4, spring 100 is considered to be the biasing element and as shown in figure 11 it is oriented in a way that will be compressed when the needle hub 2 extends through the device and the spring is expanded when the needle is in a retracted configuration within the apparatus; col 8, lines 28-47, “A spring 100 is positioned between the inner 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined cannula localization implantation apparatus of Chau, Eggers, Yoon, Fogarty, Hussman, and Spencer to incorporate the biasing element compression and expansion configuration as taught by Mohammad because it enables efficient retraction of the needle injector components that are exposed to blood and contaminants after use (col 9, lines 24-40). 
Claims 34-35 and 39 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Chau, in view of Eggers, in view of Yoon, in further view of Fogarty as applied to claims 21 or 23 above, and further in view of Mohammad. 
Regarding claim 34, the combined references of Chau, Eggers, Yoon, and Fogarty teach all of the limitations of claim 21. Primary reference Chau further fails to teach:
wherein in the ready configuration, the biasing element is compressed and the cannula extends from the distal end of the handle, and in the relaxed configuration, the biasing element is expanded and the cannula is proximally retracted into the hollow interior
However, the analogous art of Mohammad of a retractable needle device slideably positioned in a housing (abstract) teaches:
wherein in the ready configuration, the biasing element is compressed and the cannula extends from the distal end of the handle, and in the relaxed configuration, the biasing element is expanded and the cannula is proximally retracted into the hollow 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined cannula localization implantation apparatus of Chau, Eggers, Yoon, and Fogarty to incorporate the biasing element compression and expansion configuration as taught by Mohammad because it enables efficient retraction of the needle injector components that are exposed to blood and contaminants after use (col 9, lines 24-40). 
Regarding claim 35, the combined references of Chau, Eggers, Yoon, Fogarty, and Mohammad teach all of the limitations of claim 34. Primary reference Chau further fails to teach:
wherein the localization wire has an anchor that is sheathed by the insertion tip when the cannula is in the ready configuration
However, the analogous art of Fogarty of an improved tissue localizing device for fixedly yet removable marking a volume of tissue (abstract) teaches:
wherein the localization wire has an anchor that is sheathed by the insertion tip when the cannula is in the ready configuration ([0161], figures 7A-7C, the locator element 200 is configured to be in the distal end of the delivery tube prior to deployment 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined cannula localization implantation apparatus of Chau, Eggers, Yoon, Fogarty, and Mohammad to incorporate the sheathed of the localization wire anchor as taught by Fogarty because it enables accurate direction positioning of the localization element prior to extending it from the insertion tip of the cannula assembly. In use with locating elements that change shape based on the tissue penetration and definition of a border of tissue ([0161]). 
Regarding claim 39, the combined references of Chau, Eggers, Yoon, and Fogarty teach all of the limitations of claim 23. Primary reference Chau further fails to teach:
wherein the actuator is configured to retract the cannula into the handle, moving the cannula into the relaxed configuration and allowing the biasing element to expand, and the actuator is configured to compress the biasing element, moving the cannula into the ready position the ready configuration comprises a compressed biasing element and the relaxed configuration comprises an expanded biasing element
However, the analogous art of Mohammad of a retractable needle device slideably positioned in a housing (abstract) teaches:
wherein the actuator is configured to retract the cannula into the handle, moving the cannula into the relaxed configuration and allowing the biasing element to expand, and the actuator is configured to compress the biasing element, moving the cannula into the ready position the ready configuration comprises a compressed biasing element and 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined cannula localization implantation apparatus of Chau, Eggers, Yoon, and Fogarty to incorporate the biasing element compression and expansion configuration as taught by Mohammad because it enables efficient retraction of the needle injector components that are exposed to blood and contaminants after use (col 9, lines 24-40). 
Claim 40 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Chau, in view of Eggers, in view of Yoon, in view of Fogarty, in view of Hussman, in further view of Mohammad. 
Regarding claim 40, primary reference Chau teaches:
A self-contained apparatus wherein the apparatus exhibits a ready configuration and a relaxed configuration (abstract; as shown in figure 6, the handle is considered to be housing with a right housing 16 and left housing 14 forming a hollow interior for cannula and stylet components; col 6, lines 29-67, the instrument 100 is a self-contained apparatus), and comprises: 

a cannula disposed within the handle and having an insertion tip, wherein the cannula is movable between a ready configuration and a relaxed configuration (col 3, lines 21-65, “a cannula 20 and a stylet 22 are slidably contained within the housing” and this is considered to be a cannula disposed within the handle; “the cannula 20 is a hollow needle having a sharp, open end”; The distal tip of the cannula shown in figures 1 and 6 is considered to be the insertion tip that is inserted into a patient; col 4, lines 20-35; col 4, lines 47-65, the firing mode and a ready mode are considered to be the ready and relaxed configurations with the cannula actuator 30 moving the cannula between the configurations as shown in figures 2-5; The cannula is configured between a “retracted mode” and a mode with the cannula extended; col 5 through col 7 further describe the use of the moveable configurations for the stylet, and the second embodiment indicates that the first actuating sequence of the second embodiment is the same a described with the first embodiment (col 7, lines 3-8))
an stylet disposed within the cannula (col 3, lines 21-55, stylet 22 as described with respect to figure 6 and the second embodiment of col 6, lines 29-67, “components 
an actuator having a trigger arm that extends through the second slot, the trigger arm configured for movement across the second slot from a ready position to a release position (col 6, line 29 through col 7, cannula actuator 30 with a projection 66 as shown in figure 6 is considered to be the trigger arm that moves through the slot 84 of the cannula actuator and is operable as a “trigger arm” as claimed),
the actuator configured to retract the cannula into the handle without inducing movement of the stylet (col 5 through col 7 further describe the use of the moveable configurations for the stylet, and the second embodiment indicates that the first actuating sequence of the second embodiment is the same a described with the first embodiment (col 7, lines 3-8); specifically col 7, lines 5-7, “the cannula actuator is actuated first and independently of the stylet actuator” is considered to be a retraction of the cannula without inducing movement of the stylet. This corresponds to the actuation further described in the first embodiment col 6, lines 15-28, “the cannula 20 must be retracted prior to retraction of the stylet 22” which teaches to actuation retraction without movement of the stylet portion)
a biasing element operatively connected to the actuator (col 6, lines 29-67, and col 7, lines 1-36, the cannula spring 188 is considered to be the biasing element connected to the cannula actuator), 
Primary reference Chau fails to teach:
a handle having a first slot 
a cannula having a projection configured to selectively enter the first slot

a handle having a first slot (figure 2, “upwardly disposed slot 118 extending internally along an elongate receiving cavity 166 within housing 15” is considered to be a first slot located within the handle portion. [0119]; [0120]; [0128], “Assurance of a proper insertion of the disposable support housing 110 and its associated delivery cannula 22 is provided by the noted indexing pin 116 and elongate slot 118. To assure proper alignment, a red dot is positioned on the former component as well as above the aligning slot as shown at 252 in FIG. 8”; figure 8)
a cannula having a projection configured to selectively enter the first slot (figure 2, “At the rearward end of support housing 110 there is located an upstanding indexing pin 116 which, during installation of the disposable assembly, is slidably received within an upwardly disposed slot 118”; support housing 110 is connected to the cannula 22 as a single unit and thus the indexing pin 116 is considered to be a projection of the cannula configured to selectively enter the first slot as it is a detachable cannula system; [0119]; [0120]; [0128], “Assurance of a proper insertion of the disposable support housing 110 and its associated delivery cannula 22 is provided by the noted indexing pin 116 and elongate slot 118. To assure proper alignment, a red dot is positioned on the former component as well as above the aligning slot as shown at 252 in FIG. 8”; figure 8); 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the retractable cannula assembly of Chau to incorporate the attachable cannula based on a selective entry of a projection 
Primary reference Chau further fails to teach:
the trigger arm operably connected to the projection
However, the analogous art of Yoon of a universal handle for medical instruments (abstract) teaches:
the trigger arm operably connected to the attachable cannula (col 4, lines 50-67, “medical instruments other than needles and catheters can be used”; universal handle 40 as shown in figure 1 includes a knob 78 and slot 74 which teach to the trigger arm and second slot of primary reference Chau and are operably connected to the retractable medical instrument; col 5, lines 10-15; col 6, lines 62-67, needle 42 is attached to the handle 40 with the jaws 96 and 98 as shown in figure 7, col 7, lines 1-15; col 9, lines 9-35, knob 78; col 11, lines 42-65; col 20, lines 51-67 and col 21, lines 1-14, “When jaws are provided for mounting the proximal end of a medical instrument, such as a cannula, bias springs, detent mechanisms, ring collars or any other suitable mechanisms can be used to draw and/or latch the jaws together around the medical instrument to hold or clamp the medical instrument while a second medical instrument, such as a needle disposed within a cannula, is retracted’” see col 7, line 15 through 60 including knob 78 within slot 74 operable for movement with the medical instrument and the tubular member 58)

Primary reference Chau further fails to teach:
An apparatus for implanting a localization wire
an imageable localization wire disposed within the cannula 
However, the analogous art of Fogarty of an improved tissue localizing device for fixedly yet removable marking a volume of tissue (abstract) teaches:
An apparatus for implanting a localization wire ([0026], a flexible wire affixed to the proximal end of the locator element is considered to be a form of localization wire; [0048], “the tissue locator element may be used as a tissue localization wire in which at least a portion of a tissue volume (which may or may not include a lesion) is penetrated to mark it for later excision.”; [0049]; [0211], pusher assembly 700 of figures 7A-7C 
an imageable localization wire disposed within the cannula ([0026], a flexible wire affixed to the proximal end of the locator element is considered to be a form of localization wire; [0048], “the tissue locator element may be used as a tissue localization wire in which at least a portion of a tissue volume (which may or may not include a lesion) is penetrated to mark it for later excision.”; [0049]; [0211], locator element 200 is configured as a localization wire as described in previously cited paragraphs; [0212]-[0218] describe the localization wire deployment apparatus; [0219], locator element 200 is considered to be the localization wire and it is disposed within the tube 300. Proximal portion 210 shown in figure 7B (reproduced below) depicts the locator element 200 as an extended wire version. Figures 7A-7C show the apparatus in various configurations; [0169], “when the distal portion 220 is radiopaque”; [0272], “radiologist may view an x-ray image of the deployed locator elements”)

    PNG
    media_image1.png
    743
    597
    media_image1.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the retractable cannula assembly of Chau, Eggers, and Yoon to incorporate the localization element injector feature as taught by Fogarty because it provides a simple, safe, and reliable locator element deployment into the tissue of interest and enables the locator element to advance as a single unit without moving axially within the lumen ([0210]; [0218]). 
Primary reference Chau further fails to teach:
and having two or more radially offset opposing anchors
However, the analogous art of Hussman of an optical localization fiber for use with preoperative localization of soft tissue lesions (abstract) teaches:

[AltContent: arrow][AltContent: arrow]
    PNG
    media_image2.png
    121
    500
    media_image2.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the retractable cannula assembly of Chau, Eggers, Yoon, and Fogarty to incorporate the radially offset opposing barbs as taught by Hussman because it enables better retention within tissue without displacement during use (col 2, lines 50-55).
Primary reference Chau further fails to teach:
wherein in the ready configuration of the cannula, the biasing element is compressed, and in the relaxed configuration of the cannula, the biasing element is expanded
However, the analogous art of Mohammad of a retractable needle device slideably positioned in a housing (abstract) teaches:
wherein in the ready configuration of the cannula, the biasing element is compressed, and in the relaxed configuration of the cannula, the biasing element is expanded (col 7, lines 42-67 and col 8, lines 1-4, spring 100 is considered to be the biasing element and as shown in figure 11 it is oriented in a way that will be 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined cannula localization implantation apparatus of Chau, Eggers, Yoon, Fogarty, and Hussman to incorporate the biasing element compression and expansion configuration as taught by Mohammad because it enables efficient retraction of the needle injector components that are exposed to blood and contaminants after use (col 9, lines 24-40). 

Response to Arguments
Applicant’s arguments with respect to claims 21-32 and 34-40 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN A FRITH whose telephone number is (571)272-1292.  The examiner can normally be reached on M-Th 8:00-5:30 Second Fri 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Raymond can be reached on 571-270-1790.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/S.A.F./Examiner, Art Unit 3793                                                                                                                                                                                                        
/KEITH M RAYMOND/Supervisory Patent Examiner, Art Unit 3793